DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-10 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/10/2020, 10/01/2020, and 09/10/2021 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  

Claim 2 refers to “the extending line”.  Claim 1 previously refers to “an extending line unit”.  The examiner requests applicants use the same terminology/nomenclature when referring to the same feature.  In this case, the examiner requests applicants amend claim 2 to recite “the extending line unit”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a transport unit body” in claim 1.
“an extending line unit” in claim 1.
“a direction turning unit” in claim 1.
“a terminal unit” in claim 1.

For purposes of examination, the examiner is interpreting claim element “a transport unit body” as a portion of the specimen transport unit that transports the specimen container from one transport line to another transport line in a different direction.
For purposes of examination, the examiner is interpreting claim element “an extending line unit” as a portion of the specimen transport unit that extends transport lines in a same direction.
For purposes of examination, the examiner is interpreting claim element “a direction turning unit” as a portion of the specimen transport unit that changes the transport direction of specimen containers on the specimen transport unit.
For purposes of examination, the examiner is interpreting claim element “a terminal unit” as a portion of the specimen transport unit that ends the conveyance of a specimen container is a particular direction. 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 3, 5, 6, and 7 recite “the transport line body”.  There is insufficient antecedent basis for this term in the claims.  Claim 1 line 13 refers to “a transport unit body”.  However, it is unclear if applicants are intending for these features to be the same or if they are different structures of the device.
Claim 10 is also rejected by virtue of its dependency from claim 3.
Claim 8 is also rejected by virtue of its dependency from claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 2015/0101911 – hereinafter “Friedman”) and further in view of Akutsu (US 2016/0244269 – hereinafter “Akutsu”).

Regarding claim 1, Friedman discloses a specimen processing system (Friedman; fig. 5C, #520, [0050]) comprising: 
a pre-processing device performing analysis pre-processing of a specimen contained in a specimen container (Friedman discloses specimen processing system 520 delivers one or more sample racks 100 to one or more analyzing and/or processing devices 543A, 534B for analysis and/or processing.  The analyzing and/or processing devices 534A, 534B may include any type of analysis and/or processing equipment, such as diagnostic equipment, chemical analyzers, immunoassay systems, pre-processing or post-processing stations, storage stations, centrifuges, or the like; [0050].  Accordingly, the examiner is interpreting 543A as a pre-processing device; fig. 5C, 543A); 
an analyzing device performing analysis processing of the specimen having been subjected to the pre-processing by the pre- processing device (Friedman discloses specimen processing system 520 delivers one or more sample racks 100 to one or more analyzing and/or processing devices 543A, 534B for analysis and/or processing.  The analyzing and/or processing devices 534A, 534B may include any type of analysis and/or processing equipment, such as diagnostic equipment, chemical analyzers, immunoassay systems, pre-processing or post-processing stations, storage stations, centrifuges, or the like; [0050].  Accordingly, the examiner is interpreting 543B as an analyzing device; fig. 5C, 543A.  The examiner notes that 543B is downstream of 543A and therefore would analyze the sample after the pre-processing is performed at 543A); 
a specimen transport unit transporting the specimen container between the pre-processing device and the analyzing device (Friedman discloses a plurality of movable wall assemblies 525; [0051], that form a delivery track 540 and a return track 542 for transporting the samples to/from the analyzing and pre-processing devices 543A, 543B, [0050].  See fig. 5C as defined below); and 

    PNG
    media_image1.png
    582
    661
    media_image1.png
    Greyscale

a transfer unit transferring the specimen between the analyzing device and the specimen transport unit (Friedman discloses station track 556B exits the specimen transport unit 542 and directs the sample to station 543B for testing; [0058].  See fig. 5C as defined below); 

    PNG
    media_image2.png
    582
    691
    media_image2.png
    Greyscale

the specimen processing system characterized in that the specimen transport unit comprises a transport unit body, an extending line unit, a direction turning unit, and a terminal unit (Friedman discloses a movable wall assembly 525 adjacent to transfer unit 556B that transfers samples from the specimen transport unit 542 to the transfer unit 556B, thereby defining a transport body unit; [0061].  Friedman discloses another movable wall assembly 525 that extends from the transport body unit, thereby defining an extending line unit.  Friedman discloses a movable wall assembly 525 comprising a direction turning unit 552; [0054].  Lastly, Friedman discloses a terminal unit at the end of the direction turning unit 552.  See fig. 5C as defined below)

    PNG
    media_image3.png
    582
    901
    media_image3.png
    Greyscale

and is provided with one control unit (Friedman; fig. 5C, #555, [0057]) and controls operation of the transfer unit (Friedman discloses once testing is complete by the analyzing device 543B, the results are sent to the controller 555 and the rack is conveyed back on the specimen transport unit 542; [0061], and because the various wall assemblies 525 on the specimen transport unit 542 are driven in synchronism, the system control 555 always knows where any free spaces are, regardless of how complicated the layout is; [0059].  Accordingly, the control unit 555 controls operation of the transfer unit to transfer the specimen containers from the transfer unit 556B to the specimen transport unit 542 when a free space is available), the transport unit body (Friedman discloses the various wall assemblies 525 on the specimen transport unit 542 are driven in synchronism such that the system control 555 always knows where any free spaces are, regardless of how complicated the layout is; [0059]), the extending line unit (Friedman discloses the various wall assemblies 525 on the specimen transport unit 542 are driven in synchronism such that the system control 555 always knows where any free spaces are, regardless of how complicated the layout is; [0059]), the direction turning unit (Friedman discloses the direction turning unit is coupled to the various wall assemblies 525 to through gears [0063], and the various wall assemblies 525 on the specimen transport unit 542 are driven in synchronism such that the system control 555 always knows where any free spaces are, regardless of how complicated the layout is; [0059]), and the terminal unit (Friedman discloses the direction turning unit comprising the terminal unit is coupled to the various wall assemblies 525 to through gears [0063], and the various wall assemblies 525 on the specimen transport unit 542 are driven in synchronism such that system control 555 always knows where any free spaces are, regardless of how complicated the layout is; [0059].  The examiner notes that fig. 2 of applicants instant specification shows the terminal unit 14 as part of the direction turning unit 13) as transport control of the specimen container (Friedman; [0057]).  
Friedman does not disclose the control unit is mounted on the transport unit body or the transfer unit.
However, Akutsu teaches the analogous art of a specimen processing system (Akutsu; fig. 1, [0063]) comprising a pre-processing device (Akutsu; fig. 1, #300, [0064]) an analyzing device (Akutsu; fig. 1, #400, [0064]) a specimen transport unit transporting (Akutsu; fig. 1, #600, [0064]) and a transfer unit (Akutsu; fig. 1, #100, [0064]) wherein the transfer unit 100 comprises a mounted control unit (Akutsu teaches control switch that stops the supply of specimen container racks 3 from the transfer unit 100 to the analysis device 400; fig. 2, #150; [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mounting location of the control unit of Friedman with the mounting location on the transport unit, as taught by Akutsu, because Akutsu teaches the control unit mounted to the transfer unit provides the additional benefit of temporarily stopping the supply of specimen container racks from the transfer mechanism to the analysis unit; [0079].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Friedman and Akutsu both teach a specimen processing system comprising a transfer unit and control unit.

Regarding claim 2, modified Friedman teaches the specimen processing system according to claim 1 above, characterized in that the extending line and the direction turning unit are connected to with respect to the transport unit body in no particular order (Friedman; fig. 5C as defined below).

    PNG
    media_image3.png
    582
    901
    media_image3.png
    Greyscale


Regarding claim 3, modified Friedman teaches the specimen processing system according to claim 2 above, characterized in that the transfer unit and the transport line body are connected directly (Friedman; fig. 5C as defined below).  

    PNG
    media_image3.png
    582
    901
    media_image3.png
    Greyscale


Regarding claim 5, modified teaches the specimen processing system according to claim 2 above, characterized in that the specimen transport unit has the terminal unit arranged at an end portion thereof, and the transfer unit, the transport line body, the extending line unit, the direction turning unit, and the terminal unit transport the specimen container in one way (Friedman; fig. 5C as defined below.  Samples are introduced at “IN” and are removed at “OUT”).  

    PNG
    media_image3.png
    582
    901
    media_image3.png
    Greyscale


Regarding claim 6, modified Friedman teaches the specimen processing system according to claim 5 above, characterized in that the transport line body comprises two transport lines transferring the specimen container in one direction, two branch lines direction-turning the specimen container from transport line, and a branch lever disposed at a connection portion between the branch lines and the transport lines (Freidman discloses the transport unit body comprises two transport lines that transfer the specimen container in one direction, branch lines, and curved rails defining a branch lever disposed at a connection between the branch lines and transport lines, as described in fig. 2 and para. [0048] of applicant(s) instant disclosure.  See fig. 5C of Friedman as defined below).  

    PNG
    media_image4.png
    608
    638
    media_image4.png
    Greyscale

	Friedman does not disclose and the direction turning unit comprises two transport lines transferring the specimen container in one direction, two branch lines direction-turning the specimen container from transport line, and a branch lever disposed at a connection portion between the branch lines and the transport lines.
	However, Friedman does provide support for the specimen processing system comprising any number of pre-processing or analyzing devices and any number of movable walls 525 [0050-0051].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specimen processing system to further comprise a third pre-processing or analyzing device and a corresponding transfer unit along the specimen transport unit 542 across from the pre-processing device 543A, because the third pre-processing or analyzing device across along the specimen transport unit 542 is merely a rearrangement and duplication of parts that would allow a larger capacity of sample containers to be process by the specimen processing system.  The modification resulting in the direction turning unit comprising two transport lines transferring the specimen container in one direction, two branch lines direction-turning the specimen container from the transport line, and a branch lever disposed at a connection portion between the branch lines and the transport lines.  Additionally, the courts held that duplication and rearrangement of parts did not patentable distinguish over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). One of ordinary skill in the art would have expected his modification could have been performed with a reasonable expectation of success since the modification amounts to a duplication and rearrangement of parts that would allow a higher capacity of sample containers to be processed. 
Regarding claim 7, modified Friedman teaches the specimen processing system according to claim 6 above, characterized in that the transfer unit comprises a U-shaped transport line connected to the branch lines of the transport line body (The branch lines of the transport unit body have previously been defined in claim 6 above.  Friedman additionally discloses the transfer unit comprises U-shaped transport line connected to the branch lines of the transport unit body, as described in fig. 2 and para. [0048] of applicant(s) instant disclosure.  See fig. 5C of Friedman as defined below).

    PNG
    media_image5.png
    582
    720
    media_image5.png
    Greyscale

  
Regarding claim 8, modified Friedman teaches the specimen processing system according to claim 5 above, characterized in that the extending line unit is provided with two transport lines transferring the specimen container in one direction (Friedman; fig. 5C as defined below.  Samples are introduced at “IN” and are removed at “OUT”).
    PNG
    media_image3.png
    582
    901
    media_image3.png
    Greyscale


Regarding claim 9, modified Friedman teaches the specimen processing system according to claim 1 above, characterized in that the specimen transport unit is composed of 29one transport unit body, three or less extending line units and direction turning units in total, and terminal units as many as the direction turning units (Friedman discloses one transport unit body as defined in claim 1 above, two additional extending line units 525 on either side of the transport unit body, and one direction turning unit with a corresponding terminal unit.  See fig. 5C below.).  

    PNG
    media_image3.png
    582
    901
    media_image3.png
    Greyscale


Regarding claim 10, modified Friedman teaches the specimen processing system according to claim 3 above, characterized in that the control unit is mounted on the transfer unit (The modification of the mounting location of the control unit of Friedman with the mounting location on the transport unit, as taught by Akutsu, has previously been discussed in claim 1 above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, in view of Akutsu, and further in view of translation of Honma (JP 2000/281210A – hereinafter “Honma”).

Regarding claim 4, modified Friedman teaches the specimen processing system according to claim 2 above.
Modified Friedman does not teach the control unit comprises a rotary switch and a dip switch that are set based upon connection contents of the extending line unit and the direction turning unit in the specimen transport unit.  
However, Honma teaches the analogous art of a transport unit (Honma; fig. 1, line A, [0014]), and a control unit (Honma; fig. 3, #41, [0030]) wherein the control unit comprises a rotary switch and a dip switch that are set based on the contend of the transport unit (Honma discloses the control unit 41 causes the drive unit 9 of the article transport unit to reverse the belt of conveyor 8 using a reverse rotation command signal output for a predetermined time; [0038].  The reverse rotation of the belt convey 8 are set in advance, but the set value N of the number of reverse rotations can be changed by a setting means such as a dip switch or a rotary switch; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control unit connected to the extending line unit and the direction turning unit of the specimen transport unit of modified Friedman, to further comprise a dip switch or a rotatory with respect to the operation of each connection contents, as taught by Honma, because Honma teaches the control unit comprising a dip switch or a rotary switch allows a set value N of the operations that the transport unit performs to be set in advance; [0038, 0051].  The modification resulting in the control unit comprising either a rotary switch or a dip switch for each of the connection contents of the extending line unit and the direction turning unit.  That is, the extending line unit may be configured to be controlled by a rotary switch and the direction turning unit may be configured to be controlled by a dip switch or visa-versa.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Friedman and Honma both teach a transport unit comprising a controller to control the operation of contents of the transport unit.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Pedrazzini (US 2010/0300831) discloses a specimen processing system comprising a pre-processing device, analyzing device, specimen transport unit, and transfer unit.
Yano (US 2012/0179405) discloses a specimen processing system comprising a pre-processing device, analyzing device, specimen transport unit, and transfer unit wherein a control system controls operation of the transfer unit.
Pollack (2015/00118756) discloses a specimen processing system and a transfer unit with an internal handling mechanism for controlling the operation of the specimen containers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                     

/Benjamin R Whatley/Primary Examiner, Art Unit 1798